Exhibit 10.19

LOAN MODIFICATION AGREEMENT



This Loan Modification Agreement is entered into as of November 21, 2003, by and
between Kana Software, Inc. (the "Borrower") and Silicon Valley Bank ("Bank").

1. DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by

Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security

Agreement, dated July 10, 2000, as amended or modified from time to time, (the
"Loan Agreement"). The

Loan Agreement provides for, among other things, a Committed Revolving Line in
the original principal

amount of Ten Million Dollars ($10,000,000). The Loan Agreement has been
modified pursuant to, among

other documents, a Loan Modification Agreement dated December 28, 2001, pursuant
to which, among

other things, the Committed Revolving Line was decreased to Three Million
Dollars ($3,000,000). The Loan

Agreement has been recently modified pursuant to a Loan Modification Agreement
dated November 22,

2002, pursuant to which, among other things, the original principal amount of
the Committed Revolving Line

increased to Five Million Dollars ($5,000,000). Defined terms used but not
otherwise defined herein shall

have the same meanings as set forth in the Loan Agreement.

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Obligations."

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as

described in the Loan Agreement and in an Intellectual Property Security
Agreement.

Hereinafter, the above-described security documents and guaranties, together
with all other documents

securing repayment of the Obligations shall be referred to as the "Security
Documents". Hereinafter, the

Security Documents, together with all other documents evidencing or securing the
Obligations shall be

referred to as the "Existing Loan Documents".

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modification(s) to Loan Agreement.

1. Sub section (a) of Section 2.3 entitled "Interest Rate, Payments" is hereby

amended in part to provide that, effective as of this date, Advances accrue
interest

on the outstanding principal balance at a per annum rate equal to the greater of
(i)

the Prime Rate or (ii) 4.00%.

2. Section 6.6 entitled "Primary Accounts" is hereby deleted in its entirety and

replaced with the words "Intentionally Omitted".

3. Section 6.8 entitled "Registration of Intellectual Property Rights" is hereby

amended in its entirety to read as follows:

Borrower shall not register any Copyrights or Mask Works with the United States

Copyright Office unless it: (i) has given at least fifteen (15) days' prior
notice to

Bank of its intent to register such Copyrights or Mask Works and has provided

Bank with a copy of the application it intends to file with the United States

Copyright Office (excluding exhibits thereto); (ii) executes a security
agreement

or such other documents as Bank may reasonably request in order to maintain

the perfection and priority of Bank's security interest in the Copyrights
proposed

to be registered with the United States Copyright Office; and (iii) records such

security documents with the United States Copyright Office contemporaneously

with filing the Copyright application(s) with the United States Copyright
Office.

Borrower shall promptly provide to Bank a copy of the Copyright application(s)

filed with the United States Copyright Office, together with evidence of the

recording of the security documents necessary for Bank to maintain the

perfection and priority of its security interest in such Copyrights or Mask
Works.

Borrower shall provide written notice to Bank of any application filed by
Borrower

in the United States Patent Trademark Office for a patent or to register a

trademark or service mark within 30 days of any such filing.

Borrower will (i) protect, defend and maintain the validity and enforceability
of the

Intellectual Property and promptly advise Bank in writing of material

infringements and (ii) not allow any Intellectual Property material to
Borrower's

business to be abandoned, forfeited or dedicated to the public without Bank's

written consent.

4. Section 6.10 entitled "Minimum Unrestricted Cash" is hereby deleted in its
entirety and

replaced with "Compensating Balances" and to read as follows:

Borrower shall maintain at least $6,000,000 in unrestricted cash and cash

equivalents with or through Bank at all times. If Borrower fails to comply with
the

Compensating Balance for ten (10) consecutive Business Days, it shall not be

deemed as an Event of Default, provided that Borrower pays Bank a one time fee

of Ten Thousand Dollars ($10,000). However, it shall not be construed in any way

as to cure Borrower's violation of any other Event of Default under the Loan

Agreement or Bank's agreement to (i) waive any other Event of Default under the

Loan Agreement; or (ii) forbear from exercising its right and remedies if an
Event of

Default occurs, exists or continues under the Loan Agreement.

5. Section 7.3 entitled "Mergers and Acquisitions" is hereby amended in its
entirety to read

as follows:

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,

with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or

substantially all of the capital stock or property of another Person, except
where (i)

such transactions does not exceed (a) $1,000,000 in cash and (b) $4,000,000 in

stocks; (ii) no Event of Default has occurred and is continuing or would result
from

such action during the term of this Agreement or result in a decrease of more
than

25% of Tangible Net Worth; and or (iii) merge or consolidate a Subsidiary into

another Subsidiary or into Borrower.

6. The following defined term under Section 13.1 entitled "Definitions" is
hereby

amended to read as follows:

"Revolving Maturity Date" is November 20, 2004.

B. Waiver of Covenant Default(s)

1. Bank hereby waives Borrower's existing default under the Loan Agreement by
virtue

of Borrower's failure to maintain its primary depository and operating accounts
with

Bank as described under Section 6.6, as amended herein.

Bank's agreement to waive the above-described default (1) in no way shall be

deemed an agreement by the Bank to waive Borrower's compliance with the
abovedescribed

covenant as of all other dates and (2) shall not limit or impair the Bank's

right to demand strict performance of this covenant as of all other dates and
(3) shall

not limit or impair the Bank's right to demand strict performance of all other

covenants as of any date.

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever

necessary to reflect the changes described above.

5. NO DEFENSES OF BORROWER. Borrower (and each guarantor and pledgor signing
below)

agrees that, as of the date hereof, it has no defenses against paying any of the
Obligations.

6. PAYMENT OF LOAN FEE. Borrower shall pay Bank a fee in the amount of Thirty
Seven Thousand

Five Hundred Dollars ($37,500), provided, that Borrower does not move its
operating accounts to Bank on

or prior to February 21, 2004 ("Loan Fee") plus all out-of-pocket expenses.

7. CONTINUING VALIDITY. Borrower (and each guarantor and pledgor signing below)
understands

and agrees that in modifying the existing Indebtedness, Bank is relying upon
Borrower's representations,

warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified

pursuant to this Loan Modification Agreement, the terms of the Existing Loan
Documents remain unchanged

and in full force and effect. Bank's agreement to modifications to the existing
Obligations pursuant to this

Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the

Obligations. Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations. It

is the intention of Bank and Borrower to retain as liable parties all makers and
endorsers of Existing Loan

Documents, unless the party is expressly released by Bank in writing. Unless
expressly released herein, no

maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of

this paragraph apply not only to this Loan Modification Agreement, but also to
all subsequent loan

modification agreements.

8. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon

payment of the Loan Fee.

This Loan Modification Agreement is executed as of the date first written above.

BORROWER: BANK:

KANA SOFTWARE, INC. SILICON VALLEY BANK

By: By:

Name: Name:

Title: Title:

 